Citation Nr: 0941415	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 17, 
2006, for the grant of service connection for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which assigned an effective date of August 17, 2006 
for the grant of service connection for PTSD and an initial 
rating of 50 percent for PTSD.  

In July 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

A statement from the Veteran's representative at the 
Veteran's hearing before the Board in July 2009 raises a 
claim that a August 1997 rating decision contained clear and 
unmistakable error (CUE) as a result of the RO's failure to 
test the Veteran for PTSD (transcript (T.) at p. 27).  As 
this claim has not been developed for current appellate 
review, the Board does not currently have jurisdiction to 
consider.  However, the Board will refer the matter to the RO 
for appropriate consideration.  

Finally, as a result of the Veteran's statements and 
testimony about the effect the Veteran's PTSD has had on the 
Veteran's ability to secure of follow substantially gainful 
employment, the Board finds that his increased rating claim 
includes a claim for TDIU, and that this claim has therefore 
been added as an additional claim entitled to current 
appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an initial rating in excess of 
50 percent for PTSD and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2007 rating decision assigned an effective date of 
August 17, 2006, based on the Veteran's original date of 
claim for service connection for PTSD.

2.  The record does not reflect an unadjudicated claim for 
service connection for PTSD prior to August 17, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 17, 
2006, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  
Additionally, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends in statements and testimony 
that he is entitled to an earlier effective date than August 
17, 2006 for the grant of service connection for PTSD because 
he has essentially suffered from the same symptoms since the 
rating decision of April 1998, which denied a claim for 
service connection for a chronic anxiety or depressive 
disorder.  Alternatively, the Board will also consider 
whether a VA outpatient diagnosis of PTSD in April 2006 can 
somehow provide a basis for an earlier effective date.  

An April 1998 rating decision denied service connection for 
chronic anxiety and depressive disorders.  The Veteran did 
not appeal any aspect of this decision.

The Veteran filed his original claim for service connection 
for PTSD on August 17, 2006.  

Thereafter, a May 2007 rating decision assigned an effective 
date of August 17, 2006, based on the Veteran's original date 
of claim.  The record does not reflect an unadjudicated claim 
for service connection for PTSD dated prior to August 17, 
2006.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened and increased rating claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2009).

Since the current effective date is based on the original 
claim for service connection, the Board finds that August 17, 
2006 is the appropriate effective date.  38 C.F.R. § 
3.400(b)(2)(i) (2009).  This determination would also not be 
any different were the Board to consider entitlement to an 
earlier effective date based on the treatment of the August 
17, 2006 as an application to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder, since the effective date would still be based on 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2009).  There 
exists no legal authority for the Board to grant an effective 
date for compensation prior to the date of the original 
claim; namely, August 17, 2006.

The Board is also unable to locate an unadjudicated informal 
claim for service connection for PTSD prior to August 17, 
2006.  The VA outpatient treatment record in April 2006, 
which contains a diagnosis of PTSD, cannot serve as a prior 
unadjudicated claim (and therefore a possible earlier 
effective date) because the effective date of August 17, 2006 
was based on the original application for compensation.  See 
38 C.F.R. § 3.157 (2009).  The application of 38 C.F.R. § 
3.157(b) is not warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records could not be construed as 
informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).

Since the assigned dated is based on the Veteran's original 
application for compensation, as opposed to a claim for an 
increase, 38 C.F.R. § 3.400(o)(2) similarly does not apply.  
It has also been held that an effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence that demonstrated a causal connection to 
service, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377 (1999).

38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) are also 
inapplicable as the Veteran's claim for service connection 
was not granted based on a change of law or VA issue.

In summary, the Board finds that there was no claim for 
service connection for PTSD pending prior to August 17, 2006, 
pursuant to which compensation benefits conceivably could 
have been granted.  As such, the correct effective date in 
this case is August 17, 2006, the date of receipt of the 
Veteran's original claim.  Because the law and not the facts 
are determinative as to the outcome in this matter, 
entitlement to an effective date earlier than August 17, 2006 
should also be denied because of the lack of legal merit 
under Sabonis, and that no reasonable possibility exists that 
any assistance would aid in the establishment of entitlement 
to the benefit sought.


ORDER

Entitlement to an effective date earlier than August 17, 2006 
for the grant of service connection for PTSD is denied.


REMAND

Turning next to the remaining claim for an initial rating in 
excess of 50 percent for PTSD, the Board notes that at the 
time of the Veteran's hearing before the Board in July 2009, 
the Veteran testified that he had been regularly treating 
with a women VA psychiatrist as recently as the previous 
month, and had been assigned a global assessment of 
functioning (GAF) scale score of 48.  However, the most 
recent VA treatment records contained within the claims 
folder are dated in December 2008 and do not reflect a GAF of 
48.  In fact, the most recent GAF score based on the 
treatment records in the claims folder is 60.  Consequently, 
since the VA is held to be in constructive possession of VA 
treatment records, and there is evidence that there are 
outstanding VA records that would assist the Veteran's claim, 
the Board finds that remand is necessary so that these 
records can be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Since there is evidence that the Veteran's service-connected 
disability has worsened since his previous VA compensation 
examination in April 2007, the Board further finds that the 
Veteran should be provided with a new VA examination to 
determine the current nature and severity of his service-
connected PTSD.  Moreover, as was noted in the Introduction 
of this decision, as a result of the Veteran's statements and 
testimony about the effect the Veteran's PTSD has had on the 
Veteran's ability to secure or follow substantially gainful 
employment, the Board finds that the record has raised an 
additional claim for TDIU, and that the examiner should 
therefore additionally provide an opinion as to whether the 
Veteran's service-connected PTSD renders him unable to secure 
or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the Veteran, dated since December 
2008.  

2.  After associating with the claims 
folder any pertinent outstanding 
records provided in response to item 
No. 1, schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be conducted.  
The examiner should describe the 
nature, extent and severity of the 
Veteran's PTSD and estimate his Global 
Assessment of Functioning (GAF) score.  
The examiner must comment specifically 
on findings and conclusions contained 
in the Veteran's VA outpatient 
treatment records and in his prior 
April 2007 VA psychiatric examination.  
The examiner should also state the 
degree to which the Veteran's PTSD 
affects his ability to secure or follow 
substantially gainful employment.  All 
findings and conclusions should set 
forth in a legible report.

3.  Finally, readjudicate the claims.  
If the benefits sought on appeal are 
not granted in full, a supplemental 
statement of the case should be issued 
and the Veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


